Appeal by the defendant from an amended judgment of the Supreme Court, Westchester County (Colabella, J.), dated October 25, 1990, convicting him of robbery in the first degree, robbery in the second degree, and petit larceny, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*235Ordered that the amended judgment is affirmed.
Contrary to the defendant’s contention, we conclude that the trial court did not violate CPL 710.40 (3). The defendant’s suppression motion was denied prior to commencement of the trial, which was held without a jury. In any event, the defendant has not demonstrated any actual prejudice suffered by him as a result of this procedure, which was adopted by the court in accordance with the parties’ stipulation (cf., People v Belnavis, 76 AD2d 842).
We find that the defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 146; People v Satterfield, 66 NY2d 796, 799).
The defendant’s remaining contention is without merit. Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.